DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 5 is objected to under 37 C.F.R. 1.75(c) as it depends on cancelled claim 4.  For examination purposes claim 5 is assumed to depend on claim 1.  Appropriate correction is still required.     
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 10,151,684
Ganguli et al.
Japanese Patent Application Publication 2016073526
Kurosaki et al.1

Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to claim6 the applicant's specification shows a comb having cantilevered teeth.  As such when the comb is pulled through hair the tip of the teeth will deflect by some amount due to resistance from the hair and contact with the scalp.  This structure means the tip will deflect more that the root side.  If the root side were the deflect more than the tip side then the entire length of the tooth can't bend or have minimal bending.  
	With regard to claim 6 the applicant's specification at page 5 (lines 1-8) states:
The measurement result shown on the display can be: combing resistance which is a data from the bend sensor, or a translated or calculated from the data from the bend sensor with or without a data from the orientation sensor and/or location sensor; and/or a fiber condition which is assessed by the combing resistance. Such fiber conditions are, for example, damage, smoothness, tangling, roughness level, location of most combing, duration of combing, number of combing strokes etc. The display can show such measurement results one by one, or all concurrently. The measurement results can be shown by absolute values, relative values, indexes, and/or colors with or without indications.
It is unclear how fiber conditions can include location of most combing, duration of combing, and number of combing strokes.  These are not "conditions" of the fibers.  Furthermore, the applicant's specification does not show how they will use the sensor data to determine damage, smoothness, tangling, and/or roughness level.  This is especially true considered that combs are generally placed into contact with the scalp or other body surface which will increase the drag force on the teeth.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamoru et al.
Kurosaki et al. disclose a comb sensor comprising a brush/comb (reference item 100) having a handle, brush/comb head connected to the handle, and a plurality of teeth reference item 101) connected to the head.  Located on or in one or more of the teeth is a bend sensor in the form of a pressure sensor (reference item 109) or optical fiber sensor (reference item 115, 116, 117, and 118).  Other bend sensors can be used such as a piezoelectric sensor which are strain sensors.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki et al. as applied to claim 1 above, and further in view of Ganguli et al.
Kurosaki et al. teach the claimed brush/comb, but do not teach using an orientation sensor and/or a location sensor.  Note that the location sensor is interpreted to be an accelerometer/gyroscope consistent with the applicant's written description.  Ganguli et al. teach a brush/comb for measuring the friction of hair.  The brush/comb has an orientation sensor as well as a motion sensor (reference item 109).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kurosaki et al. with the teachings of Ganguli et al. in order to provide an orientation sensor and a location sensor so that one can use the data to better estimate the coefficient of friction of the hair as taught by Ganguli et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki et al.
As noted above Kurosaki et al. teach a comb/brush having teeth with sensors.  The teeth of the comb/brush are essentially cantilevered structures.  As such the bending strain will be largest at or near the base (root side) of the teeth.  Furthermore, Kurosaki et al. teach that the sensors can be piezoelectric sensors.  As is well known piezoelectric sensors generate an electrical signal when subjected to strain.  As such one of ordinary skill would locate the piezoelectric sensors at a position in the teeth where strain is largest so that the bending can be detected.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kurosaki et al. in order to do locate the piezoelectric sensors at the base of the teeth so that they can properly detect the bending strain of the teeth.   
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
    

    
        1 Reference will be made to the included machine translation of Japanese Patent Application Publication 2016073526.